Appeal from a judgment entered in the Schenectady county clerk’s office on February 7, 1939, in favor of the defendant and against the plaintiff for $56.50 costs upon the verdict of a jury of no cause of action. Defendant’s automobile backed over plaintiff while he was repairing a building and lay with Ms body under the building with Ms feet sticking out. There was a question of fact whether the automobile was standing near the scene of the accident at the time the plaintiff got under the building and also as to whether plaintiff was in back of the automobile when defendant got into the car prior to backing it up. While the court does not approve of ■the mathematical formula expressed in the charge as to the percentage of contributory negligence wliieh will defeat a recovery, experienced trial counsel did not except thereto. We find no erroneous rulings on evidence wMeh would warrant a reversal. The verdict is in accord with the justice of the case. Judgment and order unanimously affirmed, with costs. Present-—'Hill, P. J., Crapser, Bliss, Schenck and Foster, JJ.